Mr. Justice Sheldon delivered the opinion of the Court: This was an action, brought upon an appeal bond given on appeal to this court, from a money judgment recovered in the Superior Court of Cook county, for $2683 and costs. An affidavit of claim was filed with the declaration. A plea of non est factum, not sworn to, filed by the defendant, Myers, was, on motion of the plaintiffs, stricken from the files by the court below because no affidavit of merits was filed 'with the plea, and the default of the defendant was entered, and judgment rendered against him, from which he appealed. The striking of the plea from the files is assigned for error, upon the ground that the suit was not upon a contract for the payment of money. This precise question was decided by this court in the case of Coursen v. Browning, 86 Ill. 57, where it was held that an appeal bond given upon an appeal from a money judgment was a contract for the payment of money. It is objected, that the fee bill, or the plaintiff’s bill of costs, in the case in the Superior Court, was improperly admitted in evidence, because unintelligible. The abbreviations therein appearing would be understood by the court, before whom, without a jury, the cause was tried. There is no force in the objection. , The judgment is affirmed. Judgment affirmed.